Citation Nr: 0919905	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-19 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The Veteran had active military service from July 1942 to 
January 1946, and from January 1946 to March 1947 as a 
commissioned officer.  He thereafter served in the Army 
National Guard from March 1955 to March 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008). 


FINDING OF FACT

The Veteran's tinnitus did not originate during any period of 
active service, active duty for training, or inactive duty 
training, and is not otherwise related to any period of 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's 
active duty service, any period of active duty for training, 
or any period of inactive duty training.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.6, 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the adjudication of the 
Veteran's claim, VA provided the Veteran with the 
contemplated notice in May 2007.  Based on the procedural 
history of this case, it is the conclusion of the Board that 
VA has complied with any duty to notify obligations set forth 
in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him, and for which he 
authorized VA to obtain, have been obtained.  38 U.S.C.A. 
§ 5103A.  In this regard the Board notes that the Veteran's 
service treatment records for his periods of active duty are 
missing and presumed destroyed in a fire at the National 
Personnel Records Center (NPRC).  In May 2007, the NPRC 
indicated that no service treatment records or alternative 
sources of such records were available.  The RO contacted the 
agency with authority over records from the Veteran's Army 
National Guard unit, and obtained his service personnel 
records as well as the reports of two service examinations 
for the Veteran (one dated in August 1958, and the other in 
October 1958); the office indicated that no further records 
for the Veteran were available.  In June 2007, the RO advised 
the Veteran that his service treatment records were missing, 
and informed him of alternative evidence which could be 
submitted in lieu of such records.  The correspondence also 
advised him to submit any service treatment records in his 
possession.  In response, the Veteran submitted an NA Form 
13055 which contained the same information as that previously 
in VA's possession when prior attempts at securing the 
Veteran's service treatment records were unsuccessful.  In 
light of the above, the Board finds that further efforts to 
obtain additional service treatment records for the Veteran 
would be unavailing, and futile.

The Veteran has submitted documents showing that in February 
1982, his application for disability benefits from the Social 
Security Administration (SSA) was successful.  The Veteran is 
currently in his 80s.  Hence, under 42 U.S.C. § 402, his SSA 
disability award was automatically converted to "old age" 
benefits when he turned 65.  In light of that fact, and the 
fact that the Social Security's Document Retention Schedule 
requires the destruction of any disability records when a 
beneficiary turns 72, there is no duty to secure any records 
from that agency.  In any event, the Veteran has not alleged 
that any records from the SSA would be pertinent, or 
requested that VA obtain any SSA records.  To the contrary, 
he has reported to VA that he first noticed tinnitus in 2005, 
and has submitted a December 1982 statement by a former 
employer who only references heart disease in connection with 
the Veteran's application for SSA benefits. 

The Board also notes that the Veteran has reported being 
treated by a Dr. Ruttinger.  The record shows that the RO in 
November 2007 provided the Veteran with the form for 
authorizing VA to obtain records from Dr. Ruttinger, but that 
he did not complete and return the form.  Absent his 
cooperation, VA has no further duty to assist him in 
obtaining records from the referenced physician.

The record shows that the Veteran was examined by VA in 
connection with his claim in December 2007.  The 
representative, in May 2009, contended that the examination 
was inadequate because the examiner "misunderstood" the 
Veteran when noting the date of tinnitus onset as 2005; the 
representative asserts instead that it is the Veteran's 
contention that the tinnitus began in service.  The record 
shows, however, that the Veteran has not at any point even 
suggested that the tinnitus began in service.  At most he has 
indicated that he is unsure as to when it began.  The Board 
finds that his report of onset to the examiner is entirely 
consistent with his other statements to VA.  To the extent 
the representative interprets the Veteran's statements as 
suggesting service onset, the Board is unpersuaded by that 
understanding.  To the extent the representative is relaying 
the Veteran's most recent account of the onset, the Board 
finds that account, coming as it does late in the development 
of the claim, to lack credibility.  The Board finds that the 
examination is adequate for the purpose of adjudicating the 
Veteran's claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty (or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training).  38 C.F.R. § 3.6(a).  
Active duty means full-time duty in the Armed Forces, other 
than active duty for training.  38 C.F.R. § 3.6(b)(1).

Service treatment records for the Veteran's periods of active 
service are missing and presumed destroyed.  The only service 
treatment records for his service in the Army National Guard 
consist of August 1958 and October 1958 examinations, which 
show no hearing abnormalities and which are entirely silent 
for any reference to tinnitus or complaints of noise in the 
ears.  Service personnel records show he served at times as a 
flight instructor and as a pilot of a 2-engine aircraft. 

There is no post-service evidence of tinnitus until 2007.  
Private medical records on file for the period since 2007 
note hearing loss, but do not specifically mention tinnitus.

The Veteran attended a VA examination in December 2007.  He 
reported a history of noise exposure from aircraft in 
service, and indicated that his tinnitus began around 2005.  
The examiner diagnosed the Veteran as having tinnitus.  She 
concluded that it was not likely that the tinnitus originated 
from the referenced trauma, given the late onset of the 
disorder.

In statements on file, the Veteran contends that he flew in 
several aircraft during active service and his service with 
the Army National Guard, including in open cockpits.  He 
indicates that he does not recall the exact date of onset of 
his tinnitus, but that the tinnitus sounds like a jet parked 
in front of the tower warming up.  He indicates that a 
retired medic once told him that his tinnitus might be due to 
noise from the aircraft.

As already noted, the service treatment records for his 
periods of active service are missing.  The service treatment 
examinations for his subsequent service in the Army National 
Guard for August and October of 1958 are silent for any 
complaints or finding of tinnitus or complaints involving 
noise in the ears.  Nor is there any post-service evidence of 
tinnitus until 2007.  At his VA examination the Veteran 
reported that he first noticed tinnitus around 2005.  The 
examiner concluded that the current tinnitus was not related 
to service, including to any exposure to noise therein.  The 
examiner's rationale, namely that the date of onset so many 
decades after service made it unlikely that the tinnitus was 
due to service origin, is supported by the evidence of record 
which shows a considerable gap between service discharge 
(including from the Army National Guard) and the reported 
date of onset in 2005.

In short, there is no evidence of tinnitus during active 
service, any period of active duty for training, or any 
period of inactive duty training, and no evidence of tinnitus 
until more than 40 years after his period of Army National 
Guard service ended.  The only evidence supportive of the 
Veteran's claim consists of the statements of the Veteran.  
Notably, however, he has not offered his statements as 
evidence of continuity of symptoms since service.  Rather, he 
has offered his own opinion that the current tinnitus is 
etiologically related to noise exposure in service.  As a 
layperson, however, the Veteran is not competent to offer an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As to the Veteran's contention that 
a retired medic he recently befriended told him the tinnitus 
was due to service, his account of what a medical 
professional said, filtered as it is through the 
sensibilities of a layperson, does not constitute competent 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Board notes that in May 2009 the Veteran's representative 
alleged that the Veteran believed the tinnitus began in 
service, and that the VA examiner simply misunderstood the 
Veteran's account.  The Board finds the representative's 
contention to be unpersuasive, given that the Veteran has not 
at any point in his many statements on file alleged to VA 
that the tinnitus began prior to 2005.  Moreover, even 
assuming that the representative is faithfully relaying a new 
account of onset by the Veteran, the Board finds that the 
Veteran's new account lacks credibility, coming as it does 
years into the claim and years after he reported 2005 as the 
date of onset.

In sum, there is no competent or credible evidence of 
tinnitus either in service or until decades after service, 
and no competent evidence linking the current tinnitus to 
service.  As the preponderance of the evidence is against the 
claim, service connection for tinnitus is denied.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


